Citation Nr: 1811550	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Donald Morrell, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to November 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to service connection for bilateral glaucoma were remanded in October 2016.  Following development conducted pursuant to the Board's October 2016 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for obstructive sleep apnea and bilateral glaucoma in a December 2017 rating decision. As this was a full grant of the benefits sought on appeal, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in July 2016.  A transcript of the hearing is of record.

In a written statement received in February 2018, the Veteran appears to have raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for a left knee disability.  Specifically, the Veteran contends that his current left knee disability is related to an in-service motor vehicle accident in which he hit his knee on the steering column.  Alternately, the Veteran contends that his current left knee disability is related to an in-service incident in which he fell in the shower and hit his knee on the ship deck.

In this regard, the evidence of record includes an October 2011 VA examination report in which the examiner opined that the Veteran's left knee disability was less likely as not caused by or a result of his military service.  The examiner reasoned that the Veteran's service treatment records (STRs) did not document evaluation/management of a left knee condition with the exception of one minor incident in 1991 in which he hit his knee on the ship deck.  The examiner further reasoned that this reported injury would not be expected to result in a chronic left knee condition or residuals.  

In October 2016, the Board remanded the Veteran's claim to obtain an additional VA examination which considered the Veteran's lay statements, and an August 2017 VA examination report was associated with the claims file.  The August 2017 VA examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that trick or locked knee was not indicated on the Veteran's separation examination and there were no complaints of a left knee condition in the Veteran's STRs.  The examiner further reasoned that there was no documentation in the Veteran's records that the Veteran sought medical care for a knee injury related to a motor vehicle accident in 1986/1987.

The Board finds the August 2017 VA examiner opinion inadequate.  The examiner based his opinion on the lack of documentation of treatment for a left knee condition in the Veteran's STRs/post-service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that an examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the veteran's current disability and his military service (citing Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)).  Further, the examiner impermissibly relied on an absence of treatment during service without explaining why, as a medical matter, the Veteran would have sought treatment or complained of the condition during service, or why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). 

The Veteran is also seeking service connection for sinusitis.  Specifically, the Veteran contends that his sinus disability is related to in-service exposure to cold air including air conditioner while performing his military occupational specialty (MOS). 

In this regard, the evidence of record includes an October 2011 VA examination report in which the examiner opined that there was insufficient evidence to warrant a diagnosis of an acute or chronic sinusitis or residuals thereof. 

In October 2016, the Board remanded the Veteran's claim to obtain an additional VA examination because the October 2011 VA examiner noted that the Veteran seemed confused about the purposes of the examination, and an August 2017 VA examination report was associated with the claims file.  The August 2017 VA examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no documentation of sinus infections in the medical records provided; the Veteran had upper respiratory infections, but the sinuses were not affected.

The Board finds the August 2017 VA examiner opinion inadequate.  The Board notes that the Veteran has been diagnosed with rhinitis.  See August 2017 VA examination report.  The Veteran's STRs document that the Veteran complained of congestion and rhinorrhea during service.  Therefore, an addendum opinion addressing whether the Veteran's rhinitis is related to service is needed.  Additionally, the Veteran testified during the October 2016 Board hearing that exposure to cold air contributed to his sinus condition and the August 2017 VA examiner opinion did not address this contention. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's left knee condition. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed left knee disability had its onset during active service; or within one year of the Veteran's separation from active service; or is otherwise related to service?  In his opinion, the examiner should specifically discuss the Veteran's contention that he injured his left knee in a motor vehicle accident when he hit his knee on the steering column.  The examiner should also discuss the Veteran's contention that his current left knee disability is related to an in-service incident in which he fell in the shower and hit his knee on the ship deck.

3. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's sinus condition, including rhinitis. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed sinus disability, including rhinitis, had its onset during active service; or within one year of the Veteran's separation from active service; or is otherwise related to service?  The examiner should specifically discuss the Veteran's contention that he developed a sinus condition as a result of exposure to cold and hot air (going back and forth between cold air and heat/hot air.)  The examiner should also discuss the Veteran's complaints of rhinorrhea and congestion in service in March 1993 and September 1988. 

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




